Citation Nr: 0011237	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-16 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.

(The issue of entitlement to an increased rating for 
bilateral chorioretinitis will be considered in a separate 
decision.)  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel



INTRODUCTION

The veteran served on active duty from June 1949 to October 
1952.

This matter comes to the Board of Veterans Appeals (Board) 
from a May 1997 rating action of the Regional Office (RO) 
which denied the veteran's claim for a total rating based on 
individual unemployability due to service-connected 
disability.  When this case was previously before the Board 
of Veterans' Appeals (Board) in June 1998, it was remanded 
for additional development of the evidence.  Since the 
requested development has been completed, the case is again 
before the Board for appellate consideration.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. Service connection is in effect for bilateral 
chorioretinitis, evaluated as 30 percent disabling, and 
for tinnitus, evaluated as 10 percent disabling.  The 
combined schedular evaluation is 40 percent.

3. The veteran received a GED and has work experience as a 
driver, corrections officer, custodial worker and the 
owner of a restaurant business.

4. His service-connected disabilities are not so severe as to 
prevent him from engaging in employment consistent with 
his education and occupational experience.


CONCLUSION OF LAW

A total rating based on individual unemployability due to 
service-connected disability is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question before the Board is whether the veteran 
has submitted a well-grounded claim as required by 38 
U.S.C.A. § 5107.  The Court has held that a well-grounded 
claim is one which is plausible, meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In this case, the veteran's statements concerning 
the severity of the symptoms of his service-connected 
disabilities that are within the competence of a lay party to 
report are sufficient to conclude that his claim is well 
grounded.  Proscelle v. Derwinski,        2 Vet. App. 629; 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No further 
development is necessary in order to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Factual background

A counseling record in his Department of Veterans Affairs 
(VA) vocational rehabilitation folder dated February 1988 
shows that the veteran related that he had been a corrections 
officer between 1968 and 1985, but that he quit at that time 
because a large number of prisoners was killing each other 
and he was afraid the corrections officers would be next.  He 
then invested in a café, but it went under financially.  

Social Security Administration records show that it was 
determined in September 1988 that the veteran was disabled 
effective March 1988.  The primary diagnosis was listed as 
obesity and the secondary diagnosis was degenerative 
arthritis of the knees and hips.  

VA medical records dated from 1990 to 1995 reflect treatment 
for various complaints.  He was seen for deep venous 
thrombosis of the left lower extremity in November 1990.  
Cardiac catheterization in July 1993 disclosed 3-vessel 
coronary artery disease.  

In June 1996, a former employer indicated that the veteran 
had stopped working in March 1985 because of an inadequate 
salary.  

A VA eye examination was conducted in July 1996.  The veteran 
felt that the vision in his right eye was worse and that the 
chorioretinitis might be active in the left eye.  Corrected 
visual acuity was count fingers at 1 1/2 feet in the right eye 
and 20/20 in the left eye.  Extraocular muscles were full and 
unrestricted.  Confrontation was full to finger counting.  
The pupils were round, and 3+ reactive to light with a right 
afferent pupillary defect.  A slit lamp examination revealed 
that there was mild ptosis of the right eyelid.  The 
conjunctivae and cornea were clear.  The anterior chambers 
were deep and quiet, and the irises were normal.  There was 
trace nuclear sclerosis of the lens.  A dilated fundus 
examination showed that there were multiple chorioretinal 
scars with subretinal fibrosis and multiple chorioretinal 
scars.  Visual field testing showed right eye constriction to 
25 degrees superiorly, 45 degrees inferiorly, 40 degrees to 
the left and 50 degrees to the right.  The diagnoses were 
that the right eye had multiple large chorioretinal scars, 
probably secondary to toxoplasmosis; and that the left eye 
had multiple chorioretinal scars with vitreous strands, 
although no retinal traction was noted.  It was indicated 
that there were mild cells in the vitreous of the right eye, 
although most of the scars themselves did not appear active; 
that the veteran had almost no functional vision in the right 
eye; and that there were no vitreous cells or active scars in 
the left eye.  

A VA general medical examination was conducted in July 1996.  
The veteran reported that he was not currently employed and 
had not worked since 1985.  He stated that he had not been 
able to work because of visual difficulty as well as obesity, 
which interfered with evacuation.  The veteran also related 
that he had hearing loss and tinnitus.  He noted that he had 
been on Insulin for diabetes mellitus for three years, and 
that this fairly well controlled the diabetes.  He had some 
shortness of breath, which he attributed to obesity.  The 
veteran also stated that he has had heart problems, including 
occasional chest pain.  He related that he had gastroparesis 
manifested by nausea and some bloating.  Following an 
examination, the diagnostic impressions were morbid obesity; 
Insulin dependent diabetes mellitus; hearing loss, by 
history; visual loss, by history; and hypertension, by 
history, well controlled.

A VA audiological examination was conducted in July 1996.  
The veteran complained of hearing difficulties in both ears.  
He also reported tinnitus, which was bilateral and constant.  
He related that tinnitus was severe and seriously affected 
normal activities, especially sleep, communication and 
hearing.  Following audiometric testing, it was concluded 
that the veteran had a moderate to profound sensorineural 
hearing loss in the right ear and a moderate to severe 
sensorineural hearing loss in the left ear.

VA outpatient treatment records disclose that the veteran was 
seen in the eye clinic in July 1998 and complained of 
decreased vision in the left eye.  Corrected visual acuity 
was count fingers at six feet in the right eye and 20/25 in 
the left eye.  There was no change in the chorioretinal 
scarring in the right eye and the left eye was within normal 
limits.

The veteran was hospitalized by the VA from July 19 August 
1998.  He was admitted for chest pain.  A past medical 
history of coronary artery disease; diabetes mellitus; 
congestive heart failure; atrial fibrillation; deep venous 
thrombosis; hypertension; hiatal hernia; and reflux 
esophagitis was noted.  The diagnoses were unstable angina, 
Insulin dependent diabetes mellitus and morbid obesity.  He 
was to do no strenuous activity on discharge.

The veteran was again afforded an eye examination by the VA 
in February 1999.  It was reported that he had had several 
recurrences of chorioretinitis in the right eye, the last of 
which was in the mid 1970's.  He felt that the vision in his 
left eye was worse since the last VA examination.  He was 
very concerned about losing the vision in the left eye.  
Corrected visual acuity was 1/200 in the right eye and 20/20 
in the left eye.  Extraocular muscles were full in both eyes.  
Confrontation fields were full to finger counting.  The 
pupils were round and briskly reactive to light.  On slit 
lamp examination, the cornea and lens of each eye were clear.  
The anterior chambers were quiet, and the irises normal.  On 
dilated fundus examination, there was extensive chorioretinal 
scarring throughout the fundus of the right eye and a 
chorioretinal scar in the left eye.  There were no 
chorioretinal scars in the posterior pool of the left eye.  
Visual field in the right eye was constricted to 50 degrees 
temporal; 70 degrees down in temporal; 55 degrees down; 30 
degrees down in nasal; 40 degrees nasal; 45 degrees up in 
nasal; 45 degrees up; and 45 degrees up in temporal.  The 
visual field in the left eye was constricted to 85 degrees 
temporal; 80 degrees down in temporal; 75 degrees down; 45 
degrees down in nasal; 50 degrees nasal; 45 degrees up in 
nasal; 45 degrees up; and 60 degrees up in temporal.  The 
diagnosis was history of bilateral chorioretinitis, right eye 
greater than the left eye, presently inactive.  The examiner 
commented that the veteran could have an exacerbation of his 
condition in either eye, although he had not experienced one 
in over twenty years.  He added that the veteran's vision was 
good in the left eye which meant that he could be employed in 
any profession that did not require binocular vision or which 
did not put his good eye at risk of injury.

Analysis 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regards to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VA O.G.C. Prec. 
Op. No. 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
takes the claimant's case outside the norm of such veteran.  
See 38 C.F.R. §§ 4.1, 4.15 (1999).  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes if difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
38 C.F.R. 4.16(a) (1999).  Van Hoose v. Brown, 4 Vet. App. at 
363.

As noted above, the veteran has been granted service 
connection for bilateral chorioretinitis, rated as 30 percent 
disabling; and for tinnitus, rated as 30 percent disabling.  
The combined schedular evaluation is 40 percent.  The Court 
in Fisher v. Principi, 4 Vet. App. 57 (1993), held that in a 
claim for a total rating for compensation purposes based on 
individual unemployability, where the disability rating did 
not entitle the appellant to a total disability rating under 
38 C.F.R. § 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b), and that the decision 
(or non-decision) by the RO whether to refer a case to the 
Director for extra-schedular consideration under § 4.16(b) is 
an adjudicative decision subject to review by the Board and 
the Court.  In this case, the veteran does not meet the 
schedular standards under 38 C.F.R. § 4.16(a), and there is 
no competent evidence that he is unemployable due to his 
service-connected disabilities.  

With respect to bilateral chorioretinitis, the Board notes 
that the veteran has normal vision in his left eye.  It is 
significant to point out that following the most recent VA 
eye examination, it was specifically concluded that the only 
restriction on the veteran working was a job that did not 
require binocular vision, and he was also to avoid a job that 
put his left eye at risk of injury.  Other than that, the 
veteran was employable.  His only other service-connected 
disability consists of tinnitus, and there is no clinical 
indication in the record that it affects his ability to be 
employed.  While he argues that he is unable to work due to 
his service-connected disabilities, as a layman, the veteran 
is not competent to make a medical conclusion as he lacks the 
capability to provide evidence that requires specialized 
knowledge, skill, experience, training or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Even if the veteran was incapable of performing jobs, which 
require him to have binocular vision, there are other 
positions, which would remain available to him.  As set forth 
above, the question is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disabilities are not shown to be so severe 
as to preclude all forms of gainful employment.  In this 
regard, there is no competent medical evidence of record 
demonstrating that the veteran is unemployable solely due to 
his service-connected disabilities.  The Board finds that the 
medical evidence of record is of greater probative value than 
the statements of the veteran, including his hearing 
testimony.  Thus, the weight of the evidence is against the 
claim for a total rating based on individual unemployability 
due to service-connected disability.


ORDER

A total rating based on individual unemployability due to 
service-connected disability is denied.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

